Name: Council Directive 96/32/EC of 21 May 1996 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables and Annex II to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables, and providing for the establishment of a list of maximum levels
 Type: Directive
 Subject Matter: deterioration of the environment;  agricultural activity;  plant product;  health
 Date Published: 1996-06-18

 Avis juridique important|31996L0032Council Directive 96/32/EC of 21 May 1996 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables and Annex II to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables, and providing for the establishment of a list of maximum levels Official Journal L 144 , 18/06/1996 P. 0012 - 0034COUNCIL DIRECTIVE 96/32/EC of 21 May 1996 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables and Annex II to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables, and providing for the establishment of a list of maximum levelsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 5 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (2), and in particular Article 1 thereof,Having regard to the proposal from the Commission,Whereas, in order to establish mandatory maximum levels of pesticide residues at Community level, it is necessary to transfer provisions from Directive 76/895/EEC to Directive 90/642/EEC relating to the pesticides chlormequat, diazinon, dicofol, endosulfan, fentin and propoxur; whereas certain of those provisions should be amended in the light of technical and scientific progress;Whereas the Commission has received a mandate in the framework of Directive 90/642/EEC to prepare the list of pesticide residues and their maximum levels for approval by the Council;Whereas Directive 90/642/EEC provided for the establishment of a list of maximum levels for certain pesticide residues, including a maximum pesticide residue level for the herbicide glyphosate in and on soya bean (3), and for the fungicide fenarimol in and on bananas (4); whereas it is appropriate to amend to maximum pesticide residue levels for soya bean and bananas in order to reflect the authorized uses in certain third countries; whereas the new levels provided for are acceptable from a dietary intake point of view; whereas these levels should facilitate international trade;Whereas Directive 90/642/EEC provided for the establishment of maximum pesticide residue levels for iprodione in and on rhubarb, and for benomyl in and on rhubarb and courgettes; whereas new data are available on these pesticide residue/product combinations; whereas on consideration of these data it is now appropriate to amend the maximum pesticide residue levels for rhubarb and courgettes; whereas the new levels provided for are acceptable from a dietary intake point of view;Whereas pesticide residues may arise in products of plant origin including fruit and vegetables as a result of agricultural practices; whereas it is necessary to take into account relevant data for both authorized pesticide uses and supervised trials;Whereas, in order better to estimate dietary intake of pesticide residues, it is prudent to establish simultaneously, where appropriate, maximum residue levels for individual pesticides in all major components of the diet; whereas these levels represent the use of minimum quantities of pesticide to achieve adequate control, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable;Whereas it is now appropriate that maximum levels be fixed for certain pesticide residues in products of plant origin, namely disulfoton, fenbutatin oxide, mecarbam, phorate, propyzamide, triazophos and triforine; whereas, however, it is not possible to establish maximum pesticide residue levels for all pesticide residue product combinations due to insufficient data;Whereas, however, data are insufficient by current standards to establish maximum pesticide residue levels for certain pesticide residue/product combinations; whereas, in such cases, a period of time not exceeding four years would seem reasonable for the generation of the necessary data; whereas, therefore, maximum levels should be established on the basis of such data by 30 April 2000 at the latest; whereas failure to provide satisfactory data should normally result in the establishment of levels at the appropriate limit of determination; whereas satisfactory undertakings to generate the necessary data must be given within one year of the adoption of this Directive;Whereas the maximum residue levels established in this Directive will have to be reviewed in the framework of the re-evalutation of active substances provided for in the work programme established in Article 8 (2) of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (5),HAS ADOPTED THIS DIRECTIVE:Article 1 Annex II to Directive 76/895/EEC is hereby amended as follows:1. The entries relating to the following pesticide residues shall be deleted:chlormequatdiazinondicofolendosulfanfentinpropoxur.2. The following entries shall be inserted:>TABLE>3. The entries provided for in point 2 shall be deleted no later than 30 April 2000.Article 2 1. Annex II to Directive 90/642/EEC is hereby amended as follows:GLYPHOSATEIn the column under the heading 'Glyphosate`, the figure '20,0` shall be added opposite the following product entry:- in group '4. Oil seeds`, 'Soya bean`.FENARIMOLIn the column under the heading 'Fenarimol`, the figure '0,3` shall be added opposite the following product entry:- in group '1. (vi) Miscellaneous`, 'Bananas`.IPRODIONEIn the column under the heading 'Iprodione`, the figure '0,2` shall be added opposite the following product entry:- in group '2. (vii) Stem vegetables`, 'Rhubarb`.BENOMYLIn the column under the heading 'Benomyl`, the figure '2,0` shall be added opposite the following product entry:- in group '2. (vii) Stem vegetables`, 'Rhubarb`.In the column under the heading 'Benomyl`, the figure '0,3` shall be added opposite the following product entry:- in group '2. (iii) Fruiting vegetables`, 'Courgettes`.2. If maximum residue levels are not adopted for the pesticide/product combinations listed in point 2 of Article 1 by 30 April 2000, a maximum level of 0,05 (6*) shall be introduced for each of those pesticide/product combinations.Article 3 The following pesticide residues shall be added to Annex II to Directive 90/642/EEC:>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>Article 4 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 30 April 1997.When Member States adopt those measures, they shall contain references to this Directive or shall be accompanied by such references on the occasion of their publication. The methods of making such references shall be laid down by the Member States.Article 5 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 6 This Directive is addressed to the Member States.Done at Brussels, 21 May 1996.For the CouncilThe PresidentM. PINTO(1) OJ No L 340, 9. 12. 1976, p. 26. Directive as last amended by the 1994 Act of Accession.(2) OJ No L 350, 14. 12. 1990, p. 71. Directive as last amended by Directive 95/61/EC (OJ No L 292, 7. 12. 1995, p. 27).(3) OJ No L 211, 23. 8. 1993, p. 6.(4) OJ No L 189, 23. 7. 1994, p. 70.(5) OJ No L 230, 19. 8. 1991, p. 1.(6*) Indicates lower limit of analytical determination.(7*) Indicates lower limit of analytical determination.(8x) See Article 1 and Article 2 (2).(9a) 0,05 (7*)(10b) 0,02 (8*)(11c) 0,1 (9*)(12d) 0,01 (10*)